DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 11/22/21.
Claims 1-2, 4-5, 8, 10-13, 15, 18-19, 22-24, 26-28, 32-33, 37-38, 40-44 and 46 have been amended and are hereby entered.
Claims 49-51 have been added.
Claims 3 and 29 have been canceled.
Claims 1-2, 4-28 and 30-51 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 16, filed 11/22/2021, with respect to the drawing objections have been fully considered and are persuasive. Applicant’s amendments to the drawings and specification address all of the drawing objections from the 8/20/2021 Office Action. The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 16, filed 11/22/2021, with respect to the specification objections have been fully considered and are persuasive. Applicant’s amendments to the specification address all of the specification objections from the 8/20/2021 Office Action. The objections of the specification have been withdrawn.
Applicant’s arguments, see page 16, filed 11/22/2021, with respect to the claim objections have been fully considered and are persuasive. Applicant’s amendments to the claims address all of the claim objections from the 8/20/2021 Office Action. The objections of the claims have been withdrawn.
Applicant’s arguments, see page 17, filed 11/22/2021, with respect to the 35 U.S.C. 112(b) rejections of claims 8-11 have been fully considered and are persuasive. Applicant’s amendments to claims 8 and 11 address the indefiniteness issues from the 8/20/2021 Office Action. The 35 U.S.C. 112(b) rejections of claims 8-11 have been withdrawn.
Applicant’s arguments, see pages 17-20, filed 11/22/2021, with respect to the 35 U.S.C. 101 rejections of claims 1-48 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1-48 have been maintained.
First, Applicant argues on page 17 that all claims, including the amended claim 43, pass Step 1 of eligibility analysis because they fall into one of the statutory categories. Examiner agrees. Applicant’s amendment to claim 43 limiting the claim to a non-transitory computer readable storage medium provides a tangible form for the claim, causing the claim to fall into at least the manufacture statutory category. As discussed in the 8/20/2021 Office Action claims 1-42 and 44-48 pass Step 1, and Applicant’s amendments to these claims do not affect the Step 1 analysis. Further, new claims 49-51 also fall into at least one statutory category and therefore pass Step 1 as well.
Next, Applicant argues on pages 17 and 18 that the claims are eligible at Prong 1 of Step 2A because they allegedly “are not directed to any of the enumerated groups of abstract ideas and therefore eligible”. Examiner respectfully disagrees. As an initial matter, Examiner notes that per MPEP 2106.04 II.A. “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception” (emphasis added). Therefore, for a claim to be eligible at Prong 1 the claim must not recite a judicial exception. 
As summarized by Applicant, “business relations” are covered under “commercial or legal interactions” in the 2019 PEG and MPEP 2106.04(a). Applicant argues that “the claimed business relation between the carrier vehicle drivers and the carrier and/or shipper. Specifically, the business relationship of carrying cargo/freight for the carrier requires the carrier vehicle driver to provide the carrier/shipper with visibility, including check in messages and location data, to the progress made on the delivery assignment that the driver has been contracted/assigned to perform. The specific communications required as part of the business relationship are based on the vehicle and shipment data. Further, the business relation is logged using timestamps to mark each event in the relationship. Therefore, the claims recite an abstract idea that falls in the “commercial interaction” enumerated sub-grouping of certain methods of organizing human activity. 
Regarding Examiner’s classification of the abstract idea as also including managing personal behavior, Examiner notes that the plurality of tasks being selected for the workflow in claim 1 are being selected based on carrier vehicle data and shipment data (see “loading” limitation). The workflow requests event confirmations from the carrier vehicle driver, to which the carrier vehicle driver responds with a message. Therefore, the carrier vehicle driver is following the rules/instructions set out by the claimed invention (i.e. confirming events as instructed to do so by the workflow). “Following rules or instructions” falls under the “managing personal behavior” enumerated sub-grouping of “certain methods of organizing human activity” per the 2019 PEG and MPEP 2106.04(a). Therefore, the claims recite abstract ideas that fall 
Applicant then argues on pages 18-20 that the additional elements present in the claims integrate the judicial exceptions into a practical application. Examiner respectfully disagrees.
Applicant argues that “specifically integrate the alleged abstract idea into a practical application and impose meaningful limits such that the claims do not monopolize the alleged abstract idea” (page 19). Per MPEP 2106.04 I. “The [Supreme] Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena, even if the judicial exception is narrow (e.g., a particular mathematical formula such as the Arrhenius equation). See, e.g., Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 (claims directed to "narrow laws that may have limited applications" held ineligible); Flook, 437 U.S. at 589-90, 198 USPQ at 197 (claims that did not "wholly preempt the mathematical formula" held ineligible).” Further, MPEP 2106.05(f) states “Requiring more than mere instructions to apply an exception does not mean that the claim must be narrow in order to be eligible. The courts have identified some broad claims as eligible see, e.g., McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 120 USPQ2d 1091 (Fed. Cir. 2016); Thales Visionix Inc. v. United States, 850 F.3d. 1343, 121 USPQ2d 1898 (Fed. Cir. 2017), and some narrow claims as ineligible see e.g., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 USPQ2d 1750 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016).” Therefore, narrowly claiming an abstract idea, as Applicant argues claim 1 is doing, does not necessarily integrate the judicial exceptions into a practical application.
Applicant then argues that the claimed invention “also provides a substantial improvement to the technical field of monitoring transportation assets” and goes on to describe prior art devices described in the specification that are allegedly inadequate for performing a desired level of tracking. Examiner respectfully disagrees that the claims integrate their judicial exceptions into a practical application by way of improving the “technical field of monitoring 
MPEP 2106.05(a) II. further states “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.” MPEP 2106.05(f) states “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Turning to the additional elements of the claims, (a system, a server, a processor, a non-transitory computer readable storage medium, computer readable program instructions, a text message, a mobile device, each task being “automated” and the tasks being “loaded”) are being used in their ordinary capacity (i.e. mobile device and a processor on a server sending messages between themselves, server loading tasks based on received information, etc.) to improve the business relationship of checking in and monitoring drivers of carrier vehicles. As such, the claimed invention does not integrate its judicial exceptions into a practical application. 
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejections of claims 1 and 28 and 35 U.S.C. 103 rejections of claim 44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Zwakhals et al. (U.S. Pre-Grant Publication No. 2016/0180274, hereafter known as Zwakhals) is used to teach the amended features argued by Applicant on pages 21-23 (receiving an initial interaction, from a mobile device of a driver of a carrier vehicle associated with a shipment, which is prompted by the driver and initiates monitoring of the shipment; receiving data indicative of the carrier vehicle and the shipment from the mobile device of the driver, wherein at least one of the initial interaction or the data indicative of the carrier vehicle and the shipment includes location data from the mobile device of the driver; and loading a plurality of the tasks from the storage medium, the plurality of the tasks selected based on the data indicative of the carrier vehicle and the shipment, to generate a workflow for the shipment).
  Applicant’s arguments, see page 23, filed 11/22/2021, with respect to the art rejections of the dependent claims have been fully considered but are generally not persuasive. As discussed above, the newly amended features of the independent claims are taught by the Zwakhals reference. As such, the dependent claims are not patentable by virtue of their dependency on the independent claims. The prior art rejections of the dependent claims have been maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-28 and 30-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite managing and monitoring shipment of freight. 
Claims 1-2, 4-28 and 30-51 all fall into at least one of the statutory categories and therefore pass step 1. 
Claim 1 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. Checking in and monitoring transportation assets, comprising: a plurality of tasks, each task defining at least one message associated with a shipment event; instructions to perform steps of: receiving an initial interaction, from a driver of a carrier vehicle associated with a shipment, which is prompted by the driver and initiates monitoring of the shipment; receiving data indicative of the carrier vehicle and the shipment from the driver, wherein at least one of the initial interaction or the data indicative of the carrier vehicle and the shipment includes location data from the driver; verifying, from the location data, that the driver is en route to or located at a location associated with the shipment; a plurality of the tasks, the plurality of the tasks selected based on the data indicative of the carrier vehicle and the shipment, to generate a workflow for the shipment; initiating, based on the workflow, a message to the driver of the carrier vehicle requesting confirmation of an event; receiving at least one message from the driver of the carrier vehicle indicative of a confirmation of the event; and recording at least one timestamp associated with the event confirmed by the at least one message all, as a whole, fall under the category of managing commercial interactions and managing personal behavior. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a server, a processor, a non-transitory 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a server, a processor, a non-transitory computer readable storage medium, computer readable program instructions, a mobile device and a text message amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the messages defined by each task being “automated” and the “loading” of the tasks similarly amount to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claims 4-7 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of an application, a computing device, a check-in template, and a user interface. The claim does not integrate the abstract idea into a practical application because the elements of an application, a computing device, a check-in template, and a user interface are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 further limits the abstract idea of claim 8 while introducing the additional element of a check-out template. The claim does not integrate the abstract idea into a practical application because the element of a check-out template is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. Adding this new additional element into the additional elements from claim 8 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 10 further limits the abstract idea of claim 9 while introducing the additional element of a plurality of fields. The claim does not integrate the abstract idea into a practical application because the element of a plurality of fields is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer implementation. A portion of the fields being prepopulated by the system similarly amounts to generic computer implementation. Adding these new additional elements into the additional elements from claim 9 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 11 further limits the abstract idea of claim 1 while introducing the additional elements of an application, a computing device, a dispatch template, and a user interface. The claim does not integrate the abstract idea into a practical application because the elements of an application, a computing device, a dispatch template, and a user interface are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 12 further limits the abstract idea of claim 1 while introducing the additional elements of an SMS and a cellular network. The claim does not integrate the abstract idea into a practical application because the elements of an SMS and a cellular network are recited at a high-level of generality such that they amount to no more than mere instructions to apply the 
Claim 13 further limits the abstract idea of claim 1 while introducing the additional element of a data message. The claim does not integrate the abstract idea into a practical application because the element of a data message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 14 further limits the abstract idea of claim 13 while introducing the additional element of an encrypted data message. The claim does not integrate the abstract idea into a practical application because the element of an encrypted data message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 13 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 15 further limits the abstract idea of claim 1 while introducing the additional elements of a URL Link, a webpage, and sending messages over the Internet. The claim does not integrate the abstract idea into a practical application because the elements of a URL Link, a webpage, and sending messages over the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 15 without adding any new additional elements. Therefore, by the analysis of claim 15 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 17 further limits the abstract idea of claim 1 while introducing the additional elements of software executing on the server and one or more interactive displays. The claim does not integrate the abstract idea into a practical application because the elements of software executing on the server and one or more interactive displays are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 18-21 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 22 further limits the abstract idea of claim 1 while introducing the additional element of a mobile device of the second driver. The claim does not integrate the abstract idea into a practical application because the element of a mobile device of the second driver is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 23 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 24 further limits the abstract idea of claim 1 while introducing the additional elements of software executing on said server and a third party tracking system. The claim does not integrate the abstract idea into a practical application because the elements of software executing on said server and a third party tracking system are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer 
Claim 25 further limits the abstract idea of claim 1 while introducing the additional element of a sensor in wireless connectivity with the mobile device. The claim does not integrate the abstract idea into a practical application because the element of a sensor in wireless connectivity with the mobile device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 26 further limits the abstract idea of claim 25 while introducing the additional elements of a data message, a URL Link, a webpage, and sending messages over the Internet. The claim does not integrate the abstract idea into a practical application because the elements of a data message, a URL Link, a webpage, and sending messages over the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 25 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 27 further limits the abstract idea of claim 1 while introducing the additional element of a trailer tracking device. The claim does not integrate the abstract idea into a practical application because the element of a trailer tracking device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 28 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. A method for checking in and monitoring transportation assets, comprising steps of: receiving a user input indicative of a carrier vehicle dispatched to or arriving at a location, the user input being received from a driver of the carrier vehicle and includes location data; verifying, from the location data, that the driver is en route to or located at the location; selecting a predefined, or generating a custom, workflow based on the user input; initiating a message based on the workflow to the driver of the carrier vehicle, wherein the message prompts the driver to confirm that the carrier vehicle is engaging in a first event at the location; receiving a responsive message from the driver indicative of a confirmation that the carrier vehicle is engaging in the first event at the location; recording a first timestamp associated with the carrier vehicle engaging in the first event; prompting, via a message to the driver, the driver to confirm that the carrier vehicle is engaging in a second event; receiving a responsive message from the driver indicative of a confirmation that the carrier vehicle is engaging in the second event; and recording a second timestamp associated with the carrier vehicle engaging in the second event all, as a whole, fall under the category of managing 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a web-based application, a mobile device, a text message and a responsive text message. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a web-based application, a mobile device, a text message and a responsive text message amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 30-33 further limit the abstract idea of claim 28 without adding any new additional elements. Therefore, by the analysis of claim 28 above these claims, individually and as an 
Claim 34 further limits the abstract idea of claim 28 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 35 further limits the abstract idea of claim 28 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 36 further limits the abstract idea of claim 35 while introducing the additional element of a voice message. The claim does not integrate the abstract idea into a practical application because the element of a voice message is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer 
Claim 37 further limits the abstract idea of claim 35 while introducing the additional element of an image. The claim does not integrate the abstract idea into a practical application because the element of an image is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 35 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 38-39 further limit the abstract idea of claim 35 without adding any new additional elements. Therefore, by the analysis of claim 35 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 40 further limits the abstract idea of claim 28 while introducing the additional elements of a URL Link, a webpage, and sending messages via the webpage. The claim does not integrate the abstract idea into a practical application because the elements of a URL Link, a webpage, and sending messages via the webpage are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional 
Claim 41 further limits the abstract idea of claim 28 while introducing the additional element of a mobile device of the second driver. The claim does not integrate the abstract idea into a practical application because the element of a mobile device of the second driver is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 28 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 42 further limits the abstract idea of claim 28 without adding any new additional elements. Therefore, by the analysis of claim 28 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 43 further limits the abstract idea of claim 28 while introducing the additional elements of a non-transitory computer readable storage medium, computer readable program instructions, and at least one processor. The claim does not integrate the abstract idea into a practical application because the elements of a computer readable storage medium, computer readable program instructions and at least one processor are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional 
Claim 44 recites the concept of managing and monitoring shipment of freight which is a certain method of organizing human activity including managing commercial interactions and managing personal behavior. Checking in and monitoring transportation assets, comprising: a plurality of tasks for executing workflows; instructions stored and read and executed for performing steps of: receiving an initial interaction from a driver of a carrier vehicle which is prompted by the driver and initiates monitoring of a shipment; sending, to the driver in response to the initial interaction; receiving data indicative of the carrier vehicle and the shipment from the driver, wherein at least one of the initial interaction or the data indicative of a carrier vehicle and a shipment includes location data of the driver; a workflow including two or more of the plurality of tasks based on the data indicative of the carrier vehicle and the shipment; initiating a message, based on the workflow, to the driver of the carrier vehicle, the message to receive messages from the driver and data from the carrier vehicle; receiving at least one message from the driver of the carrier vehicle indicative of a confirmation of an event; and recording at least one timestamp associated with the event confirmed by the at least one message all, as a whole, fall under the category of managing commercial interactions and managing personal behavior. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a system, a server, a processor, a non-transitory computer readable storage medium, computer readable program instructions, a mobile device, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a server, a processor, a non-transitory computer readable storage medium, computer readable program instructions, a mobile device, a URL link, and a webpage amount to no more than mere instructions to apply the exception using generic computer components. Also as discussed above, the workflow being “loaded” similarly amount to generic computer implementation. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 45 further limits the abstract idea of claim 44 while introducing the additional element of at least one sensor in wireless connectivity with the mobile device. The claim does not integrate the abstract idea into a practical application because the element of at least one sensor in wireless connectivity with the mobile device is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer 
Claim 46 further limits the abstract idea of claim 45 without adding any new additional elements. Therefore, by the analysis of claim 45 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 47 further limits the abstract idea of claim 45 while introducing the additional elements of software and one or more interactive displays accessible via the Internet. The claim does not integrate the abstract idea into a practical application because the elements of software and one or more interactive displays accessible via the Internet are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding these new additional elements into the additional elements from claim 45 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 48 further limits the abstract idea of claim 45 while introducing the additional element of software. The claim does not integrate the abstract idea into a practical application because the element of software is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional 
Claim 49 further limits the abstract idea of claim 1 while introducing the additional element of a phone call. The claim does not integrate the abstract idea into a practical application because the element of a phone call is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. Adding this new additional element into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 50 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim 51 further limits the abstract idea of claim 1 while introducing the additional elements of a web-based form and scanning a QR code. The claim does not integrate the abstract idea into a practical application because the element of a web-based form is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generic computer implementation. The scanning of a QR code is no more than insignificant extra-solution activity. Adding this new additional element into the additional elements from claim 45 still amounts to no more than mere 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 12, 17, 23, 25, 28, 35, 36, 39, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals et al. (U.S. Pre-Grant Publication No. 2016/0180274, hereafter known as Zwakhals) in view of Papa et al. (U.S. Pre-Grant Publication No. 2014/0087772, hereafter known as Papa).
Regarding claim 1, Zwakhals teaches:
A system for checking in and monitoring transportation assets, comprising: a server including a processor and a non-transitory computer readable storage medium (see [0043] "FIG. 1 shows an example system 100 for monitoring deliveries according to an example embodiment of the present invention. The 
a plurality of tasks stored on the storage medium (see [0058] "trips include three phases: a pre-trip phase, a trip (delivery) phase including one or more delivery stops, and a post-trip phase")
computer readable program instructions stored on the non-transitory storage medium and read and executed by the processor to perform steps of: receiving an initial interaction, from a mobile device of a driver of a carrier vehicle associated with a shipment, which is prompted by the driver and initiates monitoring of the shipment (see [0044] "Algorithms executed by the server 20 may be stored as program code on a non-transitory computer readable medium" and [0059] "FIG. 8 shows an example GUI 66 that provides menu options relating to a pre-trip process for the current trip...For example, upon selection of the “Begin” option, the software makes the “Instructions” option available" Driver selection of "Begin" allows the driver to begin picking equipment and shipment, thus initializing the monitoring of the shipment (i.e. monitoring the vehicle selection, shipment loading, etc.))
receiving data indicative of the carrier vehicle and the shipment from the mobile device of the driver, wherein at least one of the initial interaction or the data indicative of the carrier vehicle and the shipment includes location data from the mobile device of the driver (see [0060] describes receiving equipment data 
verifying, from the location data, that the driver is en route to or located at a location associated with the shipment (see [0079] "At step 216, the software confirms the delivery location by checking whether the agent is at the correct location" verifying based on GPS location data that the driver is located at the delivery location)
loading a plurality of the tasks from the storage medium, the plurality of the tasks selected based on the data indicative of the carrier vehicle and the shipment, to generate a workflow for the shipment (see [0076] "FIG. 24 shows an example GUI 82 for monitoring vehicle load. The GUI 82 may be activated whenever a change in equipment occurs (e.g...when the vehicle is being loaded during the pre-trip phase). The system may record before and after parameters related to load, such as vehicle weight, fuel level, and identifiers of the delivery equipment" Loaded task details as part of pre-trip phase selected based on the equipment selected and load)
and recording at least one timestamp associated with the event confirmed by the at least one user input (see [0067] “In an example embodiment, each phase (pre-trip, delivery, post-trip) may be time-stamped by recording a start time and/or an end time of the phase. The time-stamping can be automatically performed using a software implemented clock at the computer 14” and [0078] “FIG. 26 shows an example GUI 84 corresponding to a menu displayed in response to selecting the 
Zwakhals further teaches the portable computers of the drivers being smartphones (see [0043] “the network 110 is a mobile phone network (e.g., a 3G or 4G network) and the computers 14 are smartphones”). Zwakhals also teaches the server sending messages to the smartphone for the driver to review (see [0056] “In FIG. 5, the navigation menu includes options to select sub-menus relating to the agent's work day, e.g.…reviewing messages transmitted from the server 20”). Zwakhals further teaches the server requesting confirmation of the loaded items in [0065]. Zwakhals also teaches expected times that the driver is anticipated to reach each delivery location (see [0052] “The schedule may include expected times at which the agent is supposed to arrive at each location”). However, Zwakhals does not explicitly teach the tasks each defining at least one automated message, initiating a text message based on the workflow to the mobile device requesting confirmation of an event and receiving at least one text message from the driver indicating a confirmation of the event. However, Papa teaches:
a plurality of tasks stored on the storage medium, each task defining at least one automated message associated with a shipment event
initiating, based on the workflow, a text message to the mobile device of the driver of the carrier vehicle requesting confirmation of an event (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220. The CSR System 100 may send the text message prompt 260 at a predetermined time prior to the scheduled time of the first load pickup arrival")
receiving at least one text message from the driver of the carrier vehicle indicative of a confirmation of the event (see [0034] "If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330" and [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400")
and recording at least one timestamp associated with the event confirmed by the at least one text message (see [0035] "an "Updated by" field in the database 104 and the web application 400 may be the driver's 222 phone number" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the system of Zwakhals. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are 
Regarding claim 2, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals also teaches:
wherein the data indicative of the carrier vehicle and the shipment includes a shipment type (see [0071] “FIG. 21 shows an example GUI 79 that displays options to further define a stop after the destination has been selected. The options include specifying a stop type (e.g., whether the stop is a delivery, a container pick-up, an equipment swap, an equipment pickup, or an equipment drop)”)
wherein the system loads one of a plurality of predefined workflows including the plurality of the tasks for the shipment type (see [0077] “When the agent arrives at a delivery location, the method proceeds to step 216, where the computer 14 begins the delivery process in response to agent input…Additional stop related options such as container delivery, empty return (empty container pickup), and full return (full container pickup) may also be accessed” and [0079] “After the location is confirmed, the software allows the agent to access further options associated with the delivery process”)
Regarding claim 6, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches:
wherein the steps of receiving at least one (see [0071] “The options include specifying a stop type (e.g.…an equipment drop)” and Fig. 9 equipment list including a “trailer” and a “module” for a delivery stop being a stop for dropping off a trailer. Also see [0077] “When the agent arrives at a delivery location, 
and recording a timestamp associated with the trailer being dropped off (see [0078] “FIG. 26 shows an example GUI 84 corresponding to a menu displayed in response to selecting the “Begin” option in FIG. 25. The GUI 84 includes a time-stamp option for inputting a start time” start time time-stamp associated with the trailer being dropped off at the stop)
 However, Zwakhals does not explicitly teach receiving a text message from the driver confirming a trailer is dropped off for loading and recording a time stamp associated with the trailer being dropped off. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation that  (see [0034] “In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup” and [0041] “the process ends upon an indication by the driver that the last load has been delivered" receiving text message indicating arrival at a load delivery location)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status 
Regarding claim 7, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches:
wherein the steps of receiving at least one  (see [0077] “When the agent arrives at a delivery location, the method proceeds to step 216, where the computer 14 begins the delivery process in response to agent input…Additional stop related options such as… empty return (empty container pickup), and full return (full container pickup) may also be accessed” and [0078] “FIG. 26 shows an example GUI 84 corresponding to a menu displayed in response to selecting the “Begin” option in FIG. 25” for receiving a message from the driver indicating that a container is being picked up from the stop location) 
and recording a timestamp associated with the trailer being picked up
However, Zwakhals does not explicitly teach receiving a text message from the driver confirming a trailer is picked up and recording a time stamp associated with the trailer being picked up. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation  (see [0034] “In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup”) 
and recording a timestamp associated with the  (see [0035] “In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400” and [0036] “The "Updated On" field may be the system date and time that the CSR System 100 received the reply”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
Regarding claim 11, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals teaches drivers being scheduled by an algorithm at the server (see [0052] “At step 210, a trip schedule is generated. In an example embodiment, the schedule is generated by a scheduling algorithm at the server 20, for each agent 12”). Zwakhals further teaches a user scheduling a trip on their own in [0055]. However, Zwakhals does not explicitly teach an application executing on a computing device of a dispatcher presenting a dispatch template and receiving data of the carrier vehicle being dispatched to a location. Papa also teaches:
further comprising an application executing on a computing device of a dispatcher (see [0029] "the dispatcher 212 accesses the Accept/Reject Page 400-1 of the CSR System web application 400, as shown in FIG. 2A, via the carrier computer 210")
the application presenting a dispatch template on a user interface of the computing device and receiving, via the template, data indicative of the carrier vehicle being dispatched to a location in a form of a user input (see [0029] "A load can be accepted by any user on behalf of the carrier 200, for example, the dispatcher 212, using the CSR System web application 400. If the status of load is "tendered", the carrier 200 can accept or reject it. A driver's phone number can be entered into the CSR System web application 400 when the carrier 200 accepts the load, where the load status becomes "tender accepted"" and [0028] “the carrier 200 can make load pickup appointments using the CSR System web application 400” entering driver phone number indicating driver/vehicle is being dispatched to pickup location for the appointment time)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 12, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals teaches messages sent by the server to the driver’s smartphone as discussed above. Zwakhals further teaches the communications between the server and smartphone being over a mobile phone network in [0043]). However, Zwakhals does not explicitly teach the messages being sent being SMS text messages. Papa further teaches:
wherein each of the text messages is an SMS communicated over a cellular network (see [0025] "The CSR System server 120 also transmits text messages to and receives text messages from the first and second SMS enabled cell phones 220, 220' via communication links 120, 120', respectively")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine this teaching of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “Since people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs”. Therefore, by using SMS messaging to request and receive confirmations from drivers, the combined system would be more accessible to a wider variety of drivers due to the widespread familiarity of sending messages. The use of text messages would reduce the training needed to operate the invention of Zwakhals.
Regarding claim 17, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches the software executing on the server to generate an interactive display of the at least one timestamp to the driver, but Zwakhals does not explicitly teach generating and displaying an interactive display of the 
further comprising software executing on the server generating and displaying one or more interactive displays of the at least one timestamp to at least one of a carrier, a shipper, or a third party associated with assets of the shipment (see Fig. 6 and [0048] “Here, a Status Reporting Page 400-3 of the CSR System web application 400 is shown. The Status Reporting Page 400-3 includes various search fields and can be used to search for loads after a driver's cell phone number has been assigned to a load by the CSR System 100. The Load Status Page 400-4 displays the loads associated with the driver's cell phone number that are found using the Status Reporting Page 400-3. When a driver replies with load status updates, various fields in the Load Status Page 400-4 for the load (e.g., Actual Arrival Date/Time and Actual Departure Date/Time) are updated and displayed” web application 400 is used by carrier dispatcher in [0027])
It would have been obvious to one of ordinary skill in the art to combine this teaching of Papa with the combination of Zwakhals and Papa. As Papa states in [0004] “The CSR System provides a common framework and allows a carrier to easily integrate the reporting of carrier status updates”. While the updates are stored in the server of Zwakhals, by combining Papa the resulting system allows the gathered updates/timestamps to be reviewed and accessed by the carrier, thereby increasing the visibility of the carrier to the shipment events.
Regarding claim 23, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches:
wherein the steps further include a step of initiating, based on the workflow, a  (see 
and wherein the steps further include a step of receiving a  (see Fig. 13 and [0064] “Each package loaded onto the delivery vehicle may be scanned. In an example embodiment, barcode labels are applied to packaged products and each label includes a human-readable representation of the barcode (e.g., an alphanumeric code). The agent may scan the barcode using a barcode scanner or manually input the human-readable representation into the computer 14. In an example embodiment, the camera is used, in replacement of a conventional barcode scanner, to capture an image of the barcode. The computer software processes the image to transmit the barcode information to the server 20”
However, the combination of Zwakhals does not explicitly teach the messages being sent and received being text messages. However, Papa further teaches text messages being sent between the server and driver in at least [0033]-[0040].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, 
Regarding claim 25, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches:
further comprising: at least one sensor in the carrier vehicle in wireless connectivity with the mobile device (see [0047] “delivery vehicles include on-board devices such as sensors or meters for monitoring a product stored in the vehicle, e.g., the amount of product in the vehicle by weight or by volume, product temperature, product pressure, or the amount of product loaded into or transferred from the vehicle (e.g., measured by a flowmeter). The on-board devices may also provide information relating to vehicle condition, such as fuel level or distance traveled (e.g., mileage measured by an odometer)”)
wherein the mobile device receives sensor data from the at least one sensor (see [0047] "the computers 14 include a communication arrangement for wirelessly receiving the monitoring information from one or more of the on-board devices e.g., using Wi-Fi, Bluetooth or infrared hardware")
wherein the steps performed by the computer readable program includes receiving the sensor data from the mobile device (see [0072] “Accordingly, trip monitoring may involve tracking how much…product is present in the delivery vehicle at any given time…[P]roduct information may be provided to the server 20 automatically by the computer 14 and/or by sensors in the vehicle”)
Regarding claim 28, Zwakhals teaches:
A method for checking in and monitoring transportation assets, comprising steps of: receiving, via a web-based application executing on a mobile device, a user input indicative of a carrier vehicle dispatched to or arriving at a location, the user input being received from the mobile device of a driver of the carrier vehicle and includes location data from the mobile device (see Fig. 2 for overall method and [0046] “The computers 14 may further include software that interfaces with the server 20 for performing monitoring…tasks” and [0043] “It may also depend on the distances over which the system is expected to communicate with the users 12 (e.g., mobile phone networks have a significantly greater range compared to Wi-Fi) and how fast the system 100 needs to communicate. Therefore, the network may be selected based on communication requirements” for application software using web connection to server and [0077] " When the agent arrives at a delivery location, the method proceeds to step 216, where the computer 14 begins the delivery process in response to agent input… After the instructions have been accessed, the software makes available an option to begin the delivery process, starting with the obtaining of GPS coordinates" user input on driver’s smartphone 14 indicating arrival at a delivery location and the server receiving GPS location of the mobile device (see [0080] for smartphone GPS))
verifying, from the location data, that the driver is en route to or located at the location (see [0079] “At step 216, the software confirms the delivery location by checking whether the agent is at the correct location” and [0080] "the software may confirm the delivery location using GPS”)
selecting a predefined, or generating a custom, workflow based on the user input (see [0077] “Additional stop related options such as container delivery, empty return (empty container pickup), and full return (full container pickup) may also be accessed (after the user input indicating arrival at the delivery location)” and [0071] “FIG. 21 shows an example GUI 79 that displays options to further define a stop after the destination has been selected. The options include specifying a stop type (e.g., whether the stop is a delivery, a container pick-up, an equipment 
recording a first timestamp associated with the carrier vehicle engaging in the first event (see [0067] “In an example embodiment, each phase (pre-trip, delivery, post-trip) may be time-stamped by recording a start time and/or an end time of the phase. The time-stamping can be automatically performed using a software implemented clock at the computer 14” time stamp at beginning of delivery phase (i.e. arrival at the stop location))
and recording a second timestamp associated with the carrier vehicle engaging in the second event (see [0067] “In an example embodiment, each phase (pre-trip, delivery, post-trip) may be time-stamped by recording a start time and/or an end time of the phase. The time-stamping can be automatically performed using a software implemented clock at the computer 14” time stamp at end of delivery phase (i.e. departing the stop location))
Zwakhals further teaches the portable computers of the drivers being smartphones (see [0043] “the network 110 is a mobile phone network (e.g., a 3G or 4G network) and the computers 14 are smartphones”). Zwakhals also teaches the server sending messages to the smartphone for the driver to review (see [0056] “In FIG. 5, the navigation menu includes options to select sub-menus relating to the agent's work day, e.g.…reviewing messages transmitted from the server 20”). Zwakhals further teaches the server requesting confirmation of the loaded items in [0065]. Zwakhals also teaches expected times that the driver is anticipated to reach each delivery location (see [0052] “The schedule may include expected times at which the agent is supposed to arrive at each location”). Finally, Zwakhals further teaches multiple delivery locations in one trip (see Fig. 1 and [0049] “Monitoring may occur at any point during a delivery trip, including 
initiating a text message based on the workflow to the mobile device of the driver of the carrier vehicle, wherein the text message prompts the driver to confirm that the carrier vehicle is engaging in a first event at the location (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220" as well as [0021] “System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery” and [0041] “the process ends upon an indication by the driver that the last load has been delivered” text message prompts used at delivery locations in the workflow as well as pickup locations. In this case would be arrival at Zwakhals delivery location 53)
receiving a responsive text message from the mobile device of the driver indicative of a confirmation that the carrier vehicle is engaging in the first event at the location (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330")
recording a first timestamp associated with the carrier vehicle engaging in the first event (see [0035] "In step S330, after receiving the driver's 222 reply 262, 
prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle is engaging in a second event (see [0036] "Furthermore, in step S330, the CSR System 100 sends a text message prompt 260 to the cell phone 220 and the driver 222 regarding departure from the first load pickup" as well as [0021] “System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery” and [0041] “the process ends upon an indication by the driver that the last load has been delivered” text message prompts used at delivery locations in the workflow as well as pickup locations. In this case would be the departure from Zwakhals delivery location 53 on the way to Zwakhals delivery location 55)
receiving a responsive text message from the mobile device of the driver indicative of a confirmation that the carrier vehicle is engaging in the second event (see [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350")
and recording a second timestamp associated with the carrier vehicle engaging in the second event
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with Zwakhals. As Papa states in [0006] “Since people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs”. Therefore, by using text messaging to request and receive confirmations from drivers, the combined system would be more accessible to a wider variety of drivers due to the widespread familiarity of sending messages. The use of text messages would reduce the training needed to operate the invention of Zwakhals.
Regarding claim 35, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. However, Zwakhals does not explicitly teach prompting, via a text or voice message, the driver to confirm arrival from the destination and receiving a reply from the driver. Papa also teaches:
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to confirm arrival at a destination (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220")
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of arrival at the destination
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
Regarding claim 36, the combination of Zwakhals and Papa teaches all of the limitations of claim 35 above. However, Zwakhals does not explicitly teach prompting, via a text or voice message, the driver to confirm departure from the destination and receiving a reply from the driver. Papa also teaches:
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to confirm departure from the destination (see [0036] "Furthermore, in step S330, the CSR System 100 sends a text message prompt 260 to the cell phone 220 and the driver 222 regarding departure from the first load pickup")
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of the departure from the destination (see [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status 
Regarding claim 39, the combination of Zwakhals and Papa teaches all of the limitations of claim 35 above. Zwakhals further teaches arriving and departing from a second destination (see [0049] “Monitoring may occur at any point during a delivery trip, including while the agent is enroute to a first delivery location 53 or a second or subsequent delivery location 55, while the agent is stopped at the delivery locations 53, 55, or enroute to a designated ending location” arriving at second destination 55 and departing second destination 55 to travel to a designated ending location). However, Zwakhals does not explicitly teach prompting and receiving confirmation from a driver that the driver has arrived at and departed a second destination. Papa also teaches:
further comprising steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm arrival at a second destination (see [0038] "The CSR System 100 also sends a text message prompt 260 to the cell phone 220 regarding arrival at a second load pickup")
and receiving, via a responsive text message from the mobile device of the driver, user input indicative of a confirmation of arrival at the second destination (see [0039] "In step S360, the CSR System 100 determines whether the driver's 222 reply 262 regarding arrival at the second load pickup is received. If the driver 222 has responded to the text message prompt 260 (YES), for example, with "2A," then the process proceeds to step S370")
prompting, via a text or voice message to the mobile device of the driver, the driver to confirm departure from the second destination (see [0040] "The CSR 
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of a confirmation of the departure from the second destination (see [0041] "In step S380, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the second load pickup is received. The overall process may be repeated for any number of loads, but there must exist some logical procedure for ending the process. In one embodiment, if the driver 222 has responded to the text message prompt 260 (YES), for example, with "2D," then the process ends and no more notifications or text messages will be sent to the SMS enabled cell phone 220")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
Regarding claim 42, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Regarding the limitations are introduced in claim 42, please see the rejection of 23 above.
Regarding claim 43, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Zwakhals further teaches:
A non-transitory computer readable storage medium having computer readable program instructions, the non-transitory computer readable program instructions read and executed by at least one processor for performing the method of claim 28 (see [0140] “An example embodiment of the present invention is directed to a non-transitory, hardware computer-readable medium, e.g., as described above, on which are stored instructions executable by a processor to perform any one or more of the methods described herein” and [0044] “Algorithms executed by the server 20 may be stored as program code on a non-transitory computer readable medium including any conventional memory device” for medium being non-transitory)
Claims 4, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Mains, Jr. et al. (U.S. Pre-Grant Publication No. 2019/0066033, hereafter known as Mains).
Regarding claim 4, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches:
receiving a  (see [0065] “The computer 14 may request a confirmation from the agent that all required products have been loaded (e.g., the “Confirm Load” option in FIG. 8). The confirmation may include selection of a “Done” option in the GUI 17 of FIG. 13”)
recording a timestamp associated with the carrier vehicle being loaded or unloaded
Zwakhals does not explicitly teach receiving text messages from the driver to confirm the carrier vehicle is at a loading dock, has been un/loaded and is departing the location. Zwakhals also does not explicitly teach recording timestamps associated with the vehicle being at a loading dock and departing the location. Papa further teaches:
wherein the steps of receiving at least one text message from the driver and recording at least one timestamp include: receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle is  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup")
recording a timestamp associated with the carrier vehicle being  (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle is loaded or unloaded (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup" in 
receiving a text message from the driver of the carrier vehicle indicative of a confirmation that the carrier vehicle is departing the location (see [0036] "Furthermore, in step S330, the CSR System 100 sends a text message prompt 260 to the cell phone 220 and the driver 222 regarding departure from the first load pickup" and [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350")
and recording a timestamp associated with the carrier vehicle departing the location (see [0038] "In step S350, after receiving the reply 262 from the driver 222, the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
As discussed above Papa teaches events being the arrival and departure of a carrier vehicle from a location. However, the combination of Zwakhals and Papa does not explicitly at a loading dock at the location and the vehicle being loaded or unloaded. Mains teaches:
receiving a  (see [0136] “At the appointed time, when the driver and the dock worker arrive at the dock, the dock worker app may display a prompt requesting confirmation that the driver/truck has arrived with the truck, as shown in instruction screen 1800 FIG. 18. The dock worker may enter a response to the dock worker app indicating that the truck has arrived”)
receiving a  (see [0137] "The dock worker app may then present a notification requesting confirmation when unloading has been completed, as shown by instruction screen 2000 of FIG. 20. The dock worker may then enter a response confirming that unloading is finished. In this example, the dock worker may confirm that unloading has been completed by selecting a graphical element 2002, as shown in FIG. 20" for unloading and [0153] "the dock worker app may display a message asking if the load process is complete, as shown by instruction screen 2500 of FIG. 25. The dock worker may answer in the affirmative by selecting graphical element 2502" for loading)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the events of arriving at a loading dock and the vehicle being unloaded of Mains for the event of the vehicle arriving at a location of the combination of Zwakhals and Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 30, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Zwakhals does not explicitly teach the first event confirmed via text message is the vehicle being at a loading dock and the second event confirmed via text message is the vehicle departing the location. Papa further teaches:
and the second event is departing the location (see [0037] "In step S340, the CSR System 100 determines whether the driver's 222 reply 262 regarding departure from the first load pickup is received. If the driver 222 has responded 262 to the text message prompt 260 (YES), for example, with "1D," then the process proceeds to step S350" as well as [0021] “System sends the driver a text message, which prompts the driver through the process of the load pickup and delivery” and [0041] “the process ends upon an indication by the driver that the last load has been delivered” text message prompts used at delivery locations in the workflow as well as pickup locations. In this case would be the departure from Zwakhals delivery location 53 on the way to Zwakhals delivery location 55)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
Papa further teaches the first event being the vehicle arriving at the location, but the combination of Zwakhals and Papa does not explicitly teach the first event being the vehicle being positioned at a loading dock
wherein the first event is being positioned at a loading dock for loading or unloading at the location (see [0136] “At the appointed time, when the driver and the dock worker arrive at the dock, the dock worker app may display a prompt requesting confirmation that the driver/truck has arrived with the truck, as shown in instruction screen 1800 FIG. 18. The dock worker may enter a response to the dock worker app indicating that the truck has arrived”) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the event of arriving at a loading dock of Mains for the event of the vehicle arriving at a location of the combination of Zwakhals and Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 31, the combination of Zwakhals, Papa and Mains teaches all of the limitations of claim 30 above. Zwakhals further teaches a user input indicating the vehicle has arrived at the delivery destination. However, Zwakhals does not explicitly teach initiating a text message prompting the driver to confirm the vehicle has arrived at the location. Papa further teaches:
wherein the method further comprises a step of initiating a text message to the mobile device of the driver of the carrier vehicle prompting the driver to confirm that the carrier vehicle has arrived at the location (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220") 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals, Papa and Mains. As 
Regarding claim 32, the combination of Zwakhals, Papa and Mains teaches all of the limitations of claim 30 above. Zwakhals further teaches:
further comprising the steps of: prompting,  (see [0065]” The computer 14 may request a confirmation from the agent that all required products have been loaded (e.g., the “Confirm Load” option in FIG. 8).”)
receiving a responsive  (see [0065] “The confirmation may include selection of a “Done” option in the GUI 17 of FIG. 13”)
recording a third timestamp associated with the carrier vehicle being loaded (see [0067] “each phase (pre-trip, delivery, post-trip) may be time-stamped by recording a start time and/or an end time of the phase… FIG. 15 shows an example GUI 73 in which a time-stamping menu is provided for the pre-trip phase. In this menu, the agent has specified a pre-trip end time” ending of pre-trip phase is associated with the vehicle being loaded because the end of the pre-trip phase requires confirmation the vehicle is loaded)
Zwakhals does not explicitly teach using text messages to request and receive confirmation that the vehicle is loaded. However, Papa further teaches:
further comprising the steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle is loaded (see [0033] "In step 
receiving a responsive text message from the mobile device of the driver indicative of the carrier vehicle being loaded (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup" in combination, the “Done” press confirming the vehicle is loaded would be a text message)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals, Papa and Mains. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
Regarding claim 33, the combination of Zwakhals, Papa and Mains teaches all of the limitations of claim 30 above. As discussed above, Zwakhals teaches requesting and receiving confirmation that the vehicle is loaded, but Zwakhals does not explicitly teach requesting and receiving via text message that the vehicle is unloading. Similarly, Zwakhals teaches recording 
further comprising the steps of: prompting, via a text message to the mobile device of the driver, the driver to confirm that the carrier vehicle  (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and the SMS-enabled phone 220") 
receiving a responsive text message from the mobile device of the driver indicative of the carrier vehicle  (see [0034] "In step S320, the CSR System 100 determines whether the driver's 222 reply regarding arrival at the first load pickup is received. If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330… For example, using the above text message prompt 260, the driver 222 should reply 262 with "1A" when he arrives at the scheduled first load pickup")
recording a third timestamp associated with the carrier vehicle (see [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals, Papa and Mains. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, 
As discussed above Papa teaches events being the arrival and departure of a carrier vehicle from a location. However, Papa does not explicitly teach the events the driver is confirming including the vehicle being unloaded. Mains teaches requesting confirmation and receiving confirmation that a vehicle is unloaded (see [0137] "The dock worker app may then present a notification requesting confirmation when unloading has been completed, as shown by instruction screen 2000 of FIG. 20. The dock worker may then enter a response confirming that unloading is finished. In this example, the dock worker may confirm that unloading has been completed by selecting a graphical element 2002, as shown in FIG. 20").
It would have been obvious to one of ordinary skill in the art at the time of filing to include requesting and receiving confirmation that the vehicle is unloaded as taught by Mains in the combination of Zwakhals, Papa and Mains, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Peay (U.S. Pre-Grant Publication No. 2020/0265370, hereafter known as Peay) and Ranjan et al. (U.S. Pre-Grant Publication No. 2019/0318629, hereafter known as Ranjan).
Regarding claim 5, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals further teaches the server checking if a delivery agent has exceeded or will exceed a maximum work time on the delivery trip in [0108]. However, Zwakhals does not explicitly teach initiating a text message to the driver after leaving a location requesting the driver’s remaining hours of service. Papa further teaches:
wherein the steps further include initiating a text message after departing the location requesting (see [0038] “In step S350, after receiving the reply 262 from the driver 222, the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400. The CSR System 100 also sends a text message prompt 260 to the cell phone 220 regarding arrival at a second load pickup” after sending text message indicating departure/check-out from a first location, initiating a text message)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
As discussed above, Papa teaches initiating text messages to drivers to confirm driver status updates for dispatch in Fig. 3A and 3B. However, the combination of Zwakhals and Papa does not explicitly teach requesting remaining hours of service or an ETA from a driver via text message after check-out. However, Peay teaches:
wherein the steps further include  (see [0029] “when the vehicle 104 pickups the trailer 115, as shown in FIG. 1B, and exits the geo-fenced perimeter 110 of the facility 109, the computer device 206 associated with the vehicle 104 may again transmit the vehicle and/or driver data to the NCC 112 over wireless network. During this second time period 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the requesting hours of service data from after check-out of Peay to the combination of Zwakhals and Papa. As Peay states in [0030] “Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104”. By incorporating the Hours of Service check after check-out of Peay to the combination of Zwakhals and Papa, the combination allows for additional scheduling changes to deliver shipments without violating HOS rules described in Peay [0003].
The combination of Zwakhals, Papa and Peay still does not explicitly teach requesting the driver’s remaining hours of service or the driver providing the remaining hours of service. However, Ranjan teaches the driver providing the driver’s remaining hours of service (see [0044] "determining the first driver factor comprises determining the first driver factor at least in part using a first driver input device...In some embodiments, the first driver input device comprises a data entry device" and [0041] "the driver factor comprises at least one of a current duty status or a number of hours of service remaining" driver enters their own remaining HOS)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the driver providing their own remaining HOS into a device of Ranjan for the control computer determining the remaining HOS based on hours worked of the combination of Zwakhals, Papa and Peay. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Examiner would also like to note that, as claimed, the driver’s remaining hours of service and the driver’s estimated time of arrival at a next location are non-functional descriptive material. Per MPEP 2111.05 III., “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system… where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists”. In this case, the apparatus of claim 5 is directed towards conveying a message (remaining HOS or ETA to next location) from the driver to the dispatcher. Neither the remaining HOS or ETA to next location have any effect on the apparatus as claimed. Specifically, once this information is requested, it is not used or integrated into the processes of the apparatus as a whole. Therefore, claim 5 is not patentably distinct from claim 1. 
Regarding claim 34, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Zwakhals further teaches the server checking if a delivery agent has exceeded or will exceed a maximum work time on the delivery trip in [0108]. However, Zwakhals does not explicitly teach initiating a text message to the driver after leaving a location requesting 
further comprising steps of: prompting, via a text or voice message to the mobile device of the driver, the driver to provide  (see [0038] “the CSR System 100 updates the first load status as "departed" in the CSR System database 104 and in the web application 400. The CSR System 100 also sends a text message prompt 260 to the cell phone 220 regarding arrival at a second load pickup” after sending text message indicating departure/check-out from a first location, initiating a text message)
and receiving, via a responsive text or voice message from the mobile device of the driver, user input indicative of 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
As discussed above, Papa teaches initiating text messages to drivers to confirm driver status updates for dispatch in Fig. 3A and 3B. However, the combination of Zwakhals and Papa 
further comprising steps of: prompting,  (see [0029] “when the vehicle 104 pickups the trailer 115, as shown in FIG. 1B, and exits the geo-fenced perimeter 110 of the facility 109, the computer device 206 associated with the vehicle 104 may again transmit the vehicle and/or driver data to the NCC 112 over wireless network. During this second time period —the time the vehicle 104 exits the geo-fenced perimeter—the NCC 112 may again record the time that the vehicle 104 was able to leave the facility 109. In addition, the NCC 112 may determine the remaining HOS capability of the driver (e.g., driving and on-duty hours still remaining at the second time period)” and [0025] “the collected data may include driver data (e.g., driver identification, driver's hours of service (HOS))” combination of Papa and Peay requests Hours of service after leaving location)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the requesting hours of service data from after check-out of Peay to the combination of Zwakhals and Papa. As Peay states in [0030] “Additionally or alternatively, the NCC 112 may utilize the detention time information in order to schedule resources (e.g., additional drivers or vehicles). For example, if, at the second time period (e.g., time the vehicle 104 exits the geo-fenced perimeter 110), the NCC 112 may determine that the number of available driving and/or on-duty hours remaining for the driver is less than a threshold (e.g., a level that would prevent the driver from reaching the destination and/or rest stop), the NCC 112 may reassign a second driver to pick-up the trailer 115 carried by the vehicle 104”. By incorporating the Hours of Service check after check-out of Peay to the combination of Zwakhals and Papa, the 
The combination of Zwakhals, Papa and Peay still does not explicitly teach requesting the driver’s remaining hours of service or the driver inputting the remaining hours of service. However, Ranjan teaches the driver inputting the driver’s remaining hours of service (see [0044] "determining the first driver factor comprises determining the first driver factor at least in part using a first driver input device...In some embodiments, the first driver input device comprises a data entry device" and [0041] "the driver factor comprises at least one of a current duty status or a number of hours of service remaining" driver enters their own remaining HOS).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the driver providing their own remaining HOS into a device of Ranjan for the control computer determining the remaining HOS based on hours worked of the combination of Zwakhals, Papa and Peay. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Examiner would also like to note that, as claimed, the driver’s remaining hours of service is non-functional descriptive material. Per MPEP 2111.05 III., “When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system… where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists”. In this case, the computing device in the method of claim 28 is directed towards conveying a message (remaining HOS) from the driver to the dispatcher. The remaining HOS does not have .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals, in view of Papa and Boerger et al. (U.S. Pre-Grant Publication No. 2021/0082220, hereafter known as Boerger).
Regarding claim 8, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Papa further teaches an application for a dispatcher to enter shipment/driver information. However, the combination of Zwakhals and Papa does not explicitly teach an application accessible on a computer at a location presenting a check-in template on a user interface and receiving data indicative of the vehicle arriving via the template. Boerger teaches:
further comprising an application accessible on a computing device at the location (see [0055] "In some examples, user input received at one web page may be pushed to other web pages that are displaying information relating to the user input (e.g., other web pages being accessed by other client devices 148). Although graphical user interfaces are disclosed in connection with web pages herein, the graphical user interfaces may be presented using something other than web pages (e.g., via an app, applet, application, etc.)" and [0155] "drivers arriving at the facility with trailers for loading and/or unloading may check-in at a kiosk corresponding to one of the client devices 148 of FIG. 1 that provides access to an example driver check-in web page 2500 as shown in FIG. 25. That is, in some examples, the kiosk is implemented with a client device 148 maintained by operators of the material handling facility 100")
the application presenting a check-in template on a user interface of the computing device (see template of fields in Fig. 25 and Fig. 26)
and receiving, via the check-in template, data indicative of the carrier vehicle arriving at the location in a form of a user input (see [0156] "Once the driver submits the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boerger with the combination of Zwakhals and Papa. As Boerger states in [0057] “Providing automatic notifications to individuals, as disclosed herein, enables those individuals to become aware of certain events that would otherwise remain unknown”. While Papa alone provides notification to dispatch of an arrival of a vehicle at a location, the combination of Zwakhals, Papa and Boerger provides a way for workers at the location itself to also recognize the arrival of a vehicle and make arrangements for loading/unloading.
Regarding claim 9, the combination of Zwakhals, Papa and Boerger teaches all of the limitations of claim 8 above. Boerger further teaches:
wherein the application further presents a check-out template and receives, via the check-out template, data indicative of the carrier vehicle being checked out (see Fig. 30 check-out button and [0170] "Once the trailer seal has been recorded and all other paperwork has been completed (e.g., the driver has physically checked boxes verifying bills of lading, trailer temperature, seal number, etc.) the dock manager may finalize the transaction by checking out the trailer")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boerger with the combination of Zwakhals, Papa and Boerger. As Boerger states in [0170] “Once the trailer seal has been recorded and all other paperwork has been completed (e.g., the driver has physically checked boxes verifying bills of lading, trailer temperature, seal number, etc.) the dock manager may finalize the transaction by checking out the trailer. In some examples, the main server 132 transmits a second text notification to the driver to confirm the paperwork is complete and that the driver may safely proceed to their trailer for departure”. By adding the check-out template of Boerger, the location can verify the driver and location workers’ safety before letting the driver return to the vehicle and drive away.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals, in view of Papa and Boerger, further in view of Baldwin et al. (U.S. Pre-Grant Publication No. 2019/0095861, hereafter known as Baldwin).
Regarding claim 10, the combination of Zwakhals, Papa and Boerger teaches all of the limitations of claim 9 above. Boerger further teaches:
Wherein each of  (see Fig. 30 driver, phone number, etc. pre-populated by system in the check-out template)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Boerger with the combination of Zwakhals, Papa and Boerger. As Boerger states in [0057] “Providing automatic notifications to individuals, as disclosed herein, enables those individuals to become aware of certain events that would otherwise remain unknown”. While Papa alone provides notification to dispatch of an arrival of a vehicle at a location, the combination of Zwakhals, Papa and Boerger provides a way for workers at the location itself to also recognize the arrival of a vehicle and make arrangements for loading/unloading.
Boerger further teaches the check-in template of Fig. 25 and 26 having fields filled out by users or selected from dropdown menus. However, Boerger does not explicitly teach the check-in template having a portion of prepopulated fields. Baldwin teaches:
wherein the check-in template includes a plurality of fields at least a portion of which are prepopulated by the system (see Fig. 8E-8G and [0065] and [0066] "Then as shown in FIG. 8E, the user can enter and submit delivery number or load number provided by the freight carrier...According to the delivery number submitted by the user, the mobile app can acquire the load information related to the delivery number from databases provided by the freight carrier. The acquired load information is presented on the GUI screen in FIG. 8F, and the user can confirm whether the presented information is correct. For 
One of ordinary skill in the art would have recognized that applying the known technique of Baldwin to the combination of Zwakhals, Papa and Boerger would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Baldwin to the teaching of the combination of Zwakhals, Papa and Boerger would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such prepopulating of check-in template fields. Further, applying prepopulating of check-in template fields to the combination of Zwakhals, Papa and Boerger would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient driver check-in because of the reduced amount of information required to be entered by the driver.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and https://www.techadvisor.com/how-to/software/how-track-people-on-whatsapp-3665592/ (Published 10/18/17, hereafter known as Black).
Regarding claim 13, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. As discussed above, the combination of Zwakhals and Papa teaches the text messages being SMS messages sent and received by driver mobile devices, and does not 
wherein each of the text messages is a data message, wherein at least a portion of the data messages include location data associated with the mobile device of the driver (see Step 3 "Select how long you wish to share your location with that person - 15 minutes, 1 hour or 8 hours. You can add a comment if you like, then tap Send" and Figure below Step 3. Data messages over WhatsApp including location information of the user’s phone)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of data messages of Black for the SMS text messages of the combination of Zwakhals and Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Black, further in view of https://www.whatsapp.com/security/ (Accessed as of 04/07/19, hereafter known as WhatsApp).
Regarding claim 14, the combination of Zwakhals, Papa and Black teaches all of the limitations of claim 13 above. Black teaches the messages are sent via WhatsApp data messages, but the combination of Zwakhals, Papa and Black does not explicitly teach the data messages being encrypted. However, WhatsApp teaches:
wherein the data message is encrypted
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the encryption teachings of WhatsApp to the combination of Zwakhals, Papa and Black. As stated in the second paragraph of WhatsApp, “Many messaging apps only encrypt messages between you and them, but WhatsApp's end-to-end encryption ensures only you and the person you're communicating with can read what is sent, and nobody in between, not even WhatsApp”. By combining WhatsApp into the combination of Zwakhals, Papa and Black, drivers and carriers would be afforded additional privacy and security in their communications. Further, Examiner would like to point out that Black and WhatsApp refer to the same data messaging service.
Claims 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Agapitov (U.S. Pre-Grant Publication No. 2015/0100490, hereafter known as Agapitov).
Regarding claim 15, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals does not explicitly teach a text message being initiated to the driver includes a URL link to a webpage to receive responses from the driver. However, Papa further teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa 
However, the combination of Zwakhals and Papa does not teach the text message including a URL to a webpage to receive responses from the driver or the text messages from the driver being sent via the Internet. Agapitov teaches:
wherein the text message  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
wherein the text messages from the driver are sent over the Internet via a webpage (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage" messages received via webpage)
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Zwakhals and Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, 
Regarding claim 40, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Zwakhals does not explicitly teach a text message being initiated to the driver includes a URL link to a webpage to receive responses from the driver. However, Papa further teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle upon receiving data indicative of a carrier vehicle arriving at the location 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
However, the combination of Zwakhals and Papa does not teach the text message including a URL to a webpage to receive responses from the driver or the text messages from the driver being sent via the Internet. Agapitov teaches:
wherein the text message  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
wherein the text messages from the driver are sent over the Internet via a webpage (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage" messages received via webpage)
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Zwakhals and Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, Agapitov and Armato (U.S. Pre-Grant Publication No. 2014/0067709, hereafter known as Armato).
Regarding claim 16, the combination of Zwakhals, Papa and Agapitov teaches all of the limitations of claim 15 above. However, the combination of Zwakhals, Papa and Agapitov does not explicitly teach the text messages sent via the webpage include location data from the mobile device of the driver. Armato teaches:
wherein the text messages sent via the webpage include location data from the mobile device of the driver (see [0038] "server 110 may send an email, a text message, or any other suitable type of message to user 112 that includes a link to the website...The message may further inform user 112 that geocoordinates 210 may be provided by opening the link on device 114...User 112 may respond to the message by opening the link on device 114...The link may be to a website that includes an application or provides an interface through which device 114 may send geocoordinates 210 of device 114 to server 110. For example, by opening the link, device 114 may open a website that triggers the application 190 on device 114 to retrieve and send the geocoordinates 210 of device 114 to server 110")
It would have been obvious to one of ordinary skill in the art at the time of filing to include location information of the mobile device of the driver in text messages sent via the webpage as taught by Armato in the combination of Zwakhals, Papa and Agapitov, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Irwin (U.S. Pre-Grant Publication No. 2006/0192673, hereafter known as Irwin).
Regarding claim 18, the combination of Zwakhals and Papa teaches all of the limitations of claim 17 above. Zwakhals further teaches a time summary for the overall trip in [0067] (“In this menu, the agent has specified a pre-trip end time and is provided with an option to view a time summary, e.g., a total number of hours spent on the trip to-date”). Papa further teaches the actual arrival and departure from a location from a location in Fig. 6 screen 400-4. However, the combination of Zwakhals and Papa does not explicitly teach displaying dwell time data. However, Irwin teaches:
wherein the one or more interactive displays present data indicative of dwell times of assets at an at least one location, including one or more trucks or trailing equipment (see [0031] "Tracking data attributes of interest to parties practicing this invention in freight transportation applications, such as truck trailer or shipment container tracking, comprise:...stop history (location of last reported, duration, and time stamp; event stop count and cumulative stop time)...delivery arrival (destination GPS position and time stamp)")
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Zwakhals and Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Zwakhals and Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such stop duration data on an interactive display. Further, applying stop duration data on an interactive display to the combination of Zwakhals and Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the dispatch of the combination of Zwakhals and Papa to view the dwell times of vehicles without having to do the math between arrival and departure timestamps.
Regarding claim 27, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals and Papa further teach trailers being used for shipment in Fig.9 of Zwakhals and Papa [0030] (the use of trailer IDs). Zwakhals further teaches sensors being used on-board the delivery vehicle ([0047]). However, the combination of Zwakhals and Papa does not explicitly teach the trailers having a remotely configurable tracking device sending location information to the system periodically. Irwin teaches:
wherein the carrier vehicle includes a trailer having a trailer tracking device periodically sending location information of the trailer which is received by the system (see [0026] "(ii) a mobile asset equipped with a tracking device" and [0031] "Tracking data attributes 
wherein the trailer tracking device is remotely reconfigurable according to the at least one timestamp (see Fig. 4 and [0026] "(v) each of the parties associated with a discrete event may view, at their discretion, the determined optimum configuration parameters for the discrete event, (vi) each of the parties may over-ride, at their discretion, the optimum configuration for a selected discrete event until such time as the optimum configuration is frozen prior to transmission to the tracking device by specifying a more extensive set of data and information to be applied to the discrete event, (vii) the configuration parameters for a specific tracking device to be used during a discrete event are then revised accordingly as in (iii) to meet the more revised tracking data requirements" the amount of data sent by the tracking device at each event can be remotely configured based on the needs for each discrete event, which has a timestamp per [0015])
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Zwakhals and Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Zwakhals and Papa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such a remotely configurable trailer tracking device. Further, applying a remotely configurable trailer tracking device to the combination of Zwakhals and Papa would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow the dispatch of the combination of Zwakhals and Papa to have greater .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Irwin and Boerger.
Regarding claim 19, the combination of Zwakhals, Papa and Irwin teaches all of the limitations of claim 18 above. Zwakhals further teaches monitoring delays at the location that are not caused by the location, particularly weather, in [0074]. However, the combination of Zwakhals, Papa and Irwin does not explicitly teach dwell times being automatically adjusted for wait time not caused by the location. Boerger teaches:
wherein the dwell times are automatically adjusted for wait time at a check-in gate and/or any wait time not caused by the at least one location (see [0160] "Accordingly, in some examples, an indication such as the “waiting for trailer” message 2410 shown at the second dock in FIG. 24 is provided to indicate the dock has been assigned but no trailer has yet arrived. Once the trailer is detected, the main server 132 updates the dock monitoring web page 2400 again to show the trailer icon 2402. In some examples, a second timestamp is generated when the trailer is first detected. In this manner, the time between initial check-in (e.g., dock assignment) and the actual arrival of the trailer at the dock may be monitored. This can facilitate the appropriate determination of detention fees incurred by the owner of the material handling facility" time it takes for trailer to get to dock after arrival at location not counted towards dwell time)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Boerger into the combination of Zwakhals, Papa and Irwin. As stated in Boerger [0160] “the time between initial check-in (e.g., dock assignment) and the actual arrival of the trailer at the dock may be monitored. This can facilitate the appropriate determination of detention fees incurred by the owner of the material handling facility”. The incorporation of Boerger into the combination of Zwakhals, Papa and Irwin allows the new .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Irwin, Peay and Sheykh-zade et al. (U.S. Pre-Grant Publication No. 2015/0347984, hereafter known as Sheykh-zade).
Regarding claim 20, the combination of Zwakhals, Papa and Irwin teaches all of the limitations of claim 18 above. Irwin further teaches that the interactive display can be presented to all parties, including logistics providers, of a shipment (see [0040] “the parties include the Owner of the mobile asset (carrier), the owner of the contents (shipper), the receiver (consignee), involved logistics providers (freight broker, customs broker), and regulatory agencies (customs agents, police) (all Partners)), and an internet-based program tool is used to facilitate the determination of the configuration parameters for the tracking device and to present the data and information so that all parties may contemporaneously view the data they required for each event or group of events” and [0010]). However, the combination of Zwakhals, Papa and Irwin does not explicitly teach the dwell times being converted into assessorial charges that are then displayed for payment. Peay teaches:
wherein the system converts the dwell times into approved assessorial charges (see [0021] "the determination of total accrued detention times at a particular facility may allow the NCC and/or fleet operator to collect detention time charges, which may be credited to the operator or driver and/or debited to the shipper. The detention time charges may be a fee corresponding to the amount of detection time, which may include an rate per hour or day agreed upon between the operator and the shipper")
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Peay into the combination of Zwakhals, Papa and Irwin. As stated in Peay [0018] “detention times for commercial motor vehicle operators are prohibitively costly with respect to both economic damages as well as safety hazards”. The incorporation of Peay 
The combination of Zwakhals, Papa, Irwin, and Peay still does not teach the charges displayed for payment. However, Sheykh-zade teaches:
and displays the approved assessorial charges in the interactive displays for payment (see Fig. 30 showing demurrage charges and "authorize payment" button and [0344] "FIG. 30 illustrates an example of a demurrage calculator which the system may provide. From the Demurrage Calculator page a user may calculate 3002 current or future demurrage due for an import container based on the defined last free day and tariff rates, for example. The system may allow users to calculate demurrage for single or multiple containers in one inquiry...Thus, the payment process is streamlined allowing a user to automatically view an amount owed for demurrage and/or other fees")
One of ordinary skill in the art would have recognized that applying the known technique of Sheykh-zade to the combination of Zwakhals, Papa, Irwin, and Peay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sheykh-zade to the teaching of the combination of Zwakhals, Papa, Irwin, and Peay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such displaying accessorial charges for payment. Further, applying displaying accessorial charges for payment to the combination of Zwakhals, Papa, Irwin, and Peay would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient payment/collection of the accessorial charges.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Irwin, Peay and Gannon et al. (U.S. Pre-Grant Publication No. 2014/0032427, hereafter known as Gannon).
Regarding claim 21, the combination of Zwakhals, Papa and Irwin teaches all of the limitations of claim 18 above. Irwin further teaches that the interactive display can be presented to all parties, including logistics providers, of a shipment (see [0040] “the parties include the Owner of the mobile asset (carrier), the owner of the contents (shipper), the receiver (consignee), involved logistics providers (freight broker, customs broker), and regulatory agencies (customs agents, police) (all Partners)), and an internet-based program tool is used to facilitate the determination of the configuration parameters for the tracking device and to present the data and information so that all parties may contemporaneously view the data they required for each event or group of events” and [0010]). However, the combination of Zwakhals, Papa and Irwin does not explicitly teach calculating an approved charge for an assessorial, comparing it to the carrier’s charge, and triggering payment if the carrier charge does not exceed the approved charge. Peay teaches:
wherein the computer readable program instructions further include steps of calculating an approved charge for an unplanned assessorial (see [0021] "the determination of total accrued detention times at a particular facility may allow the NCC and/or fleet operator to collect detention time charges, which may be credited to the operator or driver and/or debited to the shipper. The detention time charges may be a fee corresponding to the amount of detection time, which may include an rate per hour or day agreed upon between the operator and the shipper" based on detention time, calculating approved charge based on the agreed upon rate)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Peay into the combination of Zwakhals, Papa and Irwin. As stated in Peay [0018] “detention times for commercial motor vehicle operators are prohibitively costly with respect to both economic damages as well as safety hazards”. The incorporation of Peay into the combination of Zwakhals, Papa and Irwin allows the vehicle operators/carriers to recoup at least some of the costs caused by detention/dwell times at a location.
The combination of Zwakhals, Papa, Irwin, and Peay still does not teach comparing the approved charge to a carrier’s charge and triggering payment if the carrier charge is not greater than the approved charge. Gannon teaches:
comparing a carrier's charge for the unplanned assessorial to the approved charge, and systematically triggering payment if the carrier's charge does not exceed the approved charge (see [0315] "Invoice validation is all about approving or disputing charges and items on the Biller's invoice based on what the Payer expects. In order to do this, the Payer would have some set of rules or conditions that they go through to ensure that the Biller's invoice is either exactly matching what they have based on their shipment records, or at least within a certain threshold of what they are willing to pay" checking that the actual charge and the approved charge based on the agreed upon rate and [0316] "The Automatch solution works in a similar fashion whereby Business Rules are defined by the Payers to enable automatching of invoices against freight statements. These Business Rules allow the automated checking of invoice items or charges that do not meet the Payer's minimum requirements" as well as [0138] "Upon receiving (in step 323) an approved invoice 319 (e.g., via EDI), freight forwarder 302 prepares payment (in step 324) and authorizes the payment (in step 325) to settle invoice 319" and [0137] "Each of carrier 301 and freight forwarder 302 includes one or more conventional computers and storage devices connected to the Internet" for systematically triggering payment)
One of ordinary skill in the art would have recognized that applying the known technique of Gannon to the combination of Zwakhals, Papa, Irwin, and Peay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gannon to the teaching of the combination of Zwakhals, Papa, Irwin, and Peay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such comparing the .
Claims 22 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, further in view of Levy et al. (U.S. Pre-Grant Publication No. 2016/0225115, hereafter known as Levy) and Romero et al. (U.S. Pre-Grant Publication No. 2020/0145414, hereafter known as Romero).
Regarding claim 22, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Papa teaches that deliveries are performed by one driver, but Papa teaches “the CSR System 100 may communicate with multiple carriers and multiple SMS enabled cell phones simultaneously” in [0025]. Zwakhals further teaches a handoff between delivery agents/drivers in [0107] “At step 612, the server 20 determines whether a trip requiring more than one agent uses different agents consecutively (no error). This prevents agents from working double shifts”. However, the combination of Zwakhals and Papa does not explicitly teach deliveries being handed off between multiple drivers including receiving a text message from the driver and amending the workflow to associate the second driver with the shipment and disassociate the driver from the shipment. Levy teaches:
wherein the steps further include a step of handing off the shipment to a second driver including: receiving a text message from the driver  (see [0091] - [0092] "A Transaction Module also with parts 9 and 17 respectively included in the server 3 and in the communication device 4 is initiated by the participants involved in an exchange. Each participant in a transaction sends to this module the following: 1. A self identification code. 2. The identification code of the other 
initiating, based on the workflow, a text message to a mobile device of the second driver of the carrier vehicle (see [0096] "Upon receiving the above information, the Transaction Module 9 at the server verifies that the transaction is performed according to plan. This module returns a transaction validation code to the transaction module 17 in the communication device 4 either confirming or denying the validity of the transaction. The participants complete the transaction by acknowledging that the transaction is completed")
amending the workflow stored in the non-transitory storage medium to associate the second driver with the shipment; and amending the workflow stored in the non-transitory storage medium to disassociate the driver from the shipment (see [0042] “Senders, receivers, warehouses and vehicles are assigned a custodian code. At the beginning of its journey, a parcel is given a parcel custody code initially assigned to be the code of the sender. As the parcel changes hands, the custody code changes accordingly until the parcel reaches the receiver” and [0096] “this module keeps track of the location of each package and updates the identity of the participant currently in possession of the package” as the shipment is handed off between agents, the custody code of the shipment is updated (i.e. removing the custodian code of the first agents is dissociating the shipment from the driver and changing the custodian code to the second agent is associating the shipment with the second driver)
One of ordinary skill in the art would have recognized that applying the known technique of Levy to the combination of Zwakhals and Papa would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Levy to the teaching of the combination of Zwakhals and Papa would have yielded predictable 
As discussed above, Levy teaches the message from the driver including an identification code for the second person. The combination of Zwakhals, Papa and Levy still does not teach that the text message from the driver includes the mobile number of the second driver. Romero teaches:
a text message from the driver including a mobile number of the second driver (see [0015] "the user account identifier is a phone number… the user account identifier is a phone number and the proximity-based device authenticator 102 determines whether the phone number is, in fact, the phone number that a telecommunications company has assigned to the mobile device 114" identifier of the other party is the phone number of the other party) 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of an identifier of a mobile number of Romero for the generic identifier of the combination of Zwakhals, Papa and Levy. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 41, the combination of Zwakhals and Papa teaches all of the limitations of claim 28 above. Regarding the limitations are introduced in claim 41, please see the rejection of 22 above. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Jones et al. (U.S. Pre-Grant Publication No. 2016/0104111, hereafter known as Jones).
Regarding claim 24, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. Zwakhals teaches delivery records being stored in a database in [0045]. Zwakhals further teaches the driver using a GPS-enabled smartphone in [0046]. As discussed above, Papa teaches communicating to drivers via SMS messages. However, the combination of Zwakhals and Papa does not explicitly teach transmitting data indicative of an event to a third party tracking system and initiating/discontinuing tracking based on the data. Jones teaches:
further comprising software executing on said server for transmitting data indicative of the event to a third-party tracking system (see [0146] "an SMS text message is sent to the driver, using the provided mobile phone number, requesting the driver to accept tracking. If the driver accepts tracking, the system records the consent on a database and the identification information is provided to a mobile device tracking service. Upon arrival at the destination, a second SMS text message is sent indicating that the tracking service is terminated, and the tracking service itself is terminated" system terminates tracking upon arrival at the destination, termination signal is indicative of the event of arriving at a location)
wherein the third-party tracking system initiates or discontinues tracking of the carrier vehicle based on the data indicative of the event (see [0146] "an SMS text message is sent to the driver, using the provided mobile phone number, requesting the driver to accept tracking. If the driver accepts tracking, the system records the consent on a database and the identification information is provided to a mobile device tracking 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Jones into the combination of Zwakhals and Papa. As stated in Jones [0018] “Shipment tracking is finding increasing use. In addition to providing rough estimates of arrival times, shippers and delivery customers often prefer to have information as to when a shipment is expected to arrive”. By incorporating tracking into the combination of Zwakhals and Papa, the combination of Zwakhals, Papa and Jones can provide rough estimates of arrival times, allowing the arrival confirmation text to be sent closer to expected arrival instead of shortly after departure as taught in Papa [0038].
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa further in view of Agapitov, Armato and WhatsApp.
Regarding claim 26, the combination of Zwakhals and Papa teaches all of the limitations of claim 25 above. As discussed above, Zwakhals further teaches sensors on the vehicle and sensor data being sent to the server via the driver smartphone. However, Zwakhals does not explicitly teach a text message initiated upon receiving data indicative of the vehicle arriving at a location including a URL to a webpage to receive responses from the driver, the text messages are data messages, or the sensor data is sent over the internet via the webpage. Papa further teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle upon receiving data indicative of a carrier vehicle arriving at the location or being dispatched to another location 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
However, the combination of Zwakhals and Papa does not teach the text message including a URL to a webpage to receive responses from the driver, the text messages are data messages, or the sensor data is sent over the internet via the webpage. Agapitov teaches:
wherein the text message initiated to the mobile device of the driver of the carrier vehicle  includes a URL link to a webpage to receive responses from the driver (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
wherein the  (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage" messages received via webpage)
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Zwakhals and Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As discussed above, Wolfe teaches a sensor being a location sensor. However, the combination of Zwakhals, Papa and Agapitov still does not explicitly teach the messages being data messages or sensor data being sent over the Internet via the webpage. Armato teaches:
wherein the sensor data is sent over the Internet via the webpage (see [0038] "server 110 may send an email, a text message, or any other suitable type of message to user 112 that includes a link to the website...The message may further inform user 112 that geocoordinates 210 may be provided by opening the link on device 114...User 112 may respond to the message by opening the link on device 114...The link may be to a website that includes an application or provides an interface through which device 114 may send geocoordinates 210 of device 114 to server 110. For example, by opening the link, device 114 may open a website that triggers the application 190 on device 114 to retrieve and send the geocoordinates 210 of device 114 to server 110")
It would have been obvious to one of ordinary skill in the art at the time of filing to include location information of the mobile device of the driver in text messages sent via the webpage as taught by Armato in the combination of Zwakhals, Papa and Agapitov, since the claimed invention is merely a combination of old elements. In the combination each element merely 
The combination of Zwakhals, Papa, Agapitov and Armato still does not teach the messages being data messages. However, WhatsApp teaches:
wherein each of the text messages are a data message (see First paragraph "Some of your most personal moments are shared with WhatsApp, which is why we built end-to-end encryption into our app. When end-to-end encrypted, your messages, photos, videos, voice messages, documents, and calls are secured from falling into the wrong hands")
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of data messages of WhatsApp for the SMS text messages of the combination of Zwakhals, Papa, Agapitov and Armato. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Stevens (U.S. Pre-Grant Publication No. 2004/0148295, hereafter known as Stevens).
Regarding claim 37, the combination of Zwakhals and Papa teaches all of the limitations of claim 35 above. Zwakhals further teaches a recipient signature being used a proof of delivery in [0129], and capturing photos of failed deliveries and equipment issues in [0085]. As discussed above Papa teaches requesting drivers via text message for delivery updates and receiving delivery updates via text message from drivers. However, the combination of Zwakhals and Papa does not explicitly teach prompting the driver for an image for proof of delivery. Stevens teaches:
further comprising steps of: prompting,  (see [0034] "The sender could request photo confirmation for Proof of Delivery (POD). Like the voice recording, the image recording may be used instead of or in combination with a hand written signature or an audio file” 
and receiving, via a responsive  (see [0050] "The handheld device 200 may also be interrogated to harvest data such as the recipient identification data, package delivery time, date and location. In addition, the handheld device 200 may be used to automatically cause an electronic mail message including such harvested data (e.g., recipient identification data, delivery data, etc.) to be transmitted, for example, to the sender (and/or the receiver) of the package" sending delivery data POD image)
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of Stevens into the combination of Zwakhals and Papa. As stated in Stevens [0005] – [0009], conventional delivery methods cannot guarantee the person accepting the delivery is the correct person and not an imposter/thief. By incorporating the POD image of Stevens into the combination of Zwakhals and Papa, the combined system could verify that the person taking custody of the delivery is correct, thereby adding security on top of “conventional methods of delivering packages involve little security and are, therefore, especially inappropriate for packages requiring at least some degree of security, such as sensitive documents, legal documents, checks or other valuable items” (Stevens [0009]).
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Wojcik et al. (U.S. Pre-Grant Publication No. 2002/0188530, hereafter known as Wojcik).
Regarding claim 38, the combination of Zwakhals and Papa teaches all of the limitations of claim 35 above. Zwakhals further teaches:
further comprising steps of: prompting, via  (see [0083] “FIG. 31 shows an example GUI 89 by which the agent inputs reasons for partial delivery failures, in which the delivery was partially successful. Partial failures may arise when, e.g., a particular storage container is damaged”)
receiving, via  (see [0084] “FIG. 32 shows an example GUI 90 by which failed storage containers are scanned, e.g., using the barcode technique previously described in connection with delivery location confirmation. The software transmits the scanned container codes to the server 20, along with photos of the failed containers and comments from the agent”)
However, Zwakhals does not explicitly teach the messages being sent and received being text messages. However, Papa further teaches text messages being sent between the server and driver in at least [0033]-[0040].
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the combination of Zwakhals and Papa. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
The combination of Zwakhals and Papa still does not teach initiating an OSD ticket. However, Wojcik teaches:
receiving, via  (see [0129] "Referring to FIG. 16, decision Box 386 
and initiating an OSD ticket for action and/or resolution by a shipper (see [0130] "when a phone call is received from the carrier or customer, a sequential incident number is assigned. It is called an incident number because at this point there is no decision as to whether it is going to be a claim or not. It tracks all instances of overages, shortages, and damages (OS&D)" and Fig. 16-17 for various potential resolutions)
It would have been obvious to one of ordinary skill in the art at the time of filing to include initiating OSD tickets as taught by Wojcik in the combination of Zwakhals and Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 44-46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, Agapitov and Wolfe.
Regarding claim 44, Zwakhals teaches:
A system for checking in and monitoring transportation assets, comprising: a server including a processor and a non-transitory computer readable storage medium (see [0043] "FIG. 1 shows an example system 100 for monitoring deliveries according to an example embodiment of the present invention. The system 100 may include a central computer, e.g. a server 20, that communicates with a plurality of delivery agents 12 through portable computers 14 respectively operated by the agents 12" and [0044] "Algorithms executed by the server 20 
a plurality of tasks stored on the storage medium for executing workflows (see [0058] "trips include three phases: a pre-trip phase, a trip (delivery) phase including one or more delivery stops, and a post-trip phase")
computer readable program instructions stored on the non-transitory storage medium and read and executed by the processor for performing the steps of: receiving an initial interaction from a mobile device of a driver of a carrier vehicle which is prompted by the driver and initiates monitoring of the shipment (see [0044] "Algorithms executed by the server 20 may be stored as program code on a non-transitory computer readable medium" and [0059] "FIG. 8 shows an example GUI 66 that provides menu options relating to a pre-trip process for the current trip...For example, upon selection of the “Begin” option, the software makes the “Instructions” option available" Driver selection of "Begin" allows the driver to begin picking equipment and shipment, thus initializing the monitoring of the shipment (i.e. monitoring the vehicle selection, shipment loading, etc.))
sending, to the mobile device of the driver in response to the initial interaction, a sub-menu (see [0059] “options that correspond to activities that logically occur later in the pre-trip process may not be made available until earlier options are selected. For example, upon selection of the “Begin” option, the software makes the “Instructions” option available along with a visual indication of availability (e.g., changing the display of the Instructions option from gray to color, or from one color or shading to another). Selection of the Instructions option results in a transition to a screen showing special delivery instructions, if 
receiving data indicative of the carrier vehicle and the shipment from the driver via the sub-menu, wherein at least one of the initial interaction or the data indicative of the carrier vehicle and the shipment includes location data from the mobile device of the driver (see [0060] describes receiving equipment data selected by driver in the sub-menus, [0062]-[0065] recite the driver inputting data of the shipment load in the sub-menus that is verified by the server. Further data received by server includes driver selecting "Begin" in [0077] and Fig. 25 indicating the vehicle and shipment have arrived at the delivery location. GPS coordinates of the mobile device (see [0080] for device GPS) are sent to the server when the driver selects to start the delivery process)
loading a workflow including two or more of the plurality of tasks based on the data indicative of the carrier vehicle and the shipment (see [0076] "FIG. 24 shows an example GUI 82 for monitoring vehicle load. The GUI 82 may be activated whenever a change in equipment occurs (e.g...when the vehicle is being loaded during the pre-trip phase). The system may record before and after parameters related to load, such as vehicle weight, fuel level, and identifiers of the delivery equipment" Load task details as part of pre-trip phase selected based on the equipment selected and load)
and recording at least one timestamp associated with the event confirmed by the at least one user input (see [0067] “In an example embodiment, each phase (pre-
Zwakhals further teaches the portable computers of the drivers being smartphones (see [0043] “the network 110 is a mobile phone network (e.g., a 3G or 4G network) and the computers 14 are smartphones”). Zwakhals also teaches the server sending messages to the smartphone for the driver to review (see [0056] “In FIG. 5, the navigation menu includes options to select sub-menus relating to the agent's work day, e.g.…reviewing messages transmitted from the server 20”). Zwakhals further teaches the server requesting confirmation of the loaded items in [0065]. Zwakhals also teaches expected times that the driver is anticipated to reach each delivery location (see [0052] “The schedule may include expected times at which the agent is supposed to arrive at each location”). However, Zwakhals does not explicitly teach sending a URL Link to a webpage to the driver in response to the initial interaction, initiating a message based on the workflow to the mobile device including a URL link to the webpage to receive messages from the driver and data from the carrier vehicle, and receiving at least one message from the driver via the webpage indicating a confirmation of the event. However, Papa teaches:
initiating a message, based on the workflow, to the mobile device of the driver of the carrier vehicle,  (see [0033] "In step S310, the CSR System 100 sends a text message prompt 260 to the first SMS enabled cell phone 220 (of the driver 222) regarding arrival at the first load pickup point over a communication link 120 between the CSR System 100 and 
receiving at least one message from the driver of the carrier vehicle  (see [0034] "If the driver 222 has responded to the text message prompt 260 from step S310 using the first SMS enabled cell phone 220 (YES), then the process proceeds to step S330" and [0035] "In step S330, after receiving the driver's 222 reply 262, the CSR System 100 updates the first load status as arrived in the CSR System database 104 and in the web application 400")
and recording at least one timestamp associated with the event confirmed by the at least one message (see [0035] "an "Updated by" field in the database 104 and the web application 400 may be the driver's 222 phone number" and [0036] "The "Updated On" field may be the system date and time that the CSR System 100 received the reply")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Papa with the system of Zwakhals. As Papa states in [0006] “the CSR System provides near real-time visibility for carrier status updates”. Therefore, by incorporating Papa’s text messaging to request and receive confirmations from drivers, the carriers would have near-real-time visibility of the delivery progress. The combined system would be more accessible to more drivers as well, “[s]ince people are generally familiar with sending text messages, the CSR System requires minimal training, thus reducing setup time and costs” (Papa [0006]).
However, the combination of Zwakhals and Papa does not teach the text message including a URL to a webpage to receive responses from the driver and data from the carrier vehicle or the text messages from the driver being sent via the webpage. Agapitov teaches:
sending, to the mobile device of the driver in response to the initial interaction, a URL link to a webpage (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage" in combination, the Zwakhals sub-menus in response to selecting “Begin” would be presented via URL links)
the message including a URL link to a webpage to receive messages from the driver  (see Fig. 4 text message 410 and link for entering response 415 as well as [0032] "generating and transmitting a text message from the server application to the mobile computing device based on the phone number; wherein the text message generally comprises a uniform resource locator (URL) link; prompting the user to open the URL link; opening a webpage in a web browser in the mobile computing device when the user opens the URL link; prompting the user to input a user account information into the webpage")
receiving at least one message from the driver of the carrier vehicle via the webpage (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage" messages received via webpage)
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Zwakhals and Papa, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, 
The combination of Zwakhals, Papa and Agapitov still does not teach receiving data from the carrier vehicle. Wolfe teaches:
a webpage to receive  (see [0031] "The location of vehicle 100 is generally provided to MCT 200 so that the vehicle position can be transmitted to remote station 102 when needed")
One of ordinary skill in the art would have recognized that applying the known technique of Wolfe to the combination of Zwakhals, Papa and Agapitov would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wolfe to the teaching of the combination of Zwakhals, Papa and Agapitov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving data from the carrier vehicle. Further, applying receiving data from the carrier vehicle to the combination of Zwakhals, Papa and Agapitov would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more secure delivery because the container can only be opened based on carrier position (Wolfe [0035]) and more precise location updates in addition to the location check-ins of Papa.
Regarding claim 45, the combination of Zwakhals, Papa, Agapitov and Wolfe teaches all of the limitations of claim 44 above. Zwakhals further teaches:
wherein the data received from the carrier vehicle includes sensor data (see [0072] " trip monitoring may involve tracking how much fuel or product is present in the delivery vehicle at any given time. Fuel/product information may be provided to the server 20 automatically by the computer 14 and/or by sensors in the vehicle”)
wherein the mobile device wirelessly connects to at least one sensor in the carrier vehicle (see [0047] "delivery vehicles include on-board devices such as sensors or 
wherein the mobile device receives the sensor data from the at least one sensor and transmits the sensor data  (see [0072] " trip monitoring may involve tracking how much fuel or product is present in the delivery vehicle at any given time. Fuel/product information may be provided to the server 20 automatically by the computer 14 and/or by sensors in the vehicle”)
However, Zwakhals does not explicitly teach the mobile device transmitting sensor data to the sever via the webpage. Agapitov teaches the mobile device transmitting data to the server via the webpage (see [0032] "receiving the user account information from the user by the server application when the user inputs the user account information into the webpage") 
It would have been obvious to one of ordinary skill in the art at the time of filing to include URL link in text messages for driver responses as taught by Agapitov in the combination of Zwakhals, Papa Agapitov and Wolfe, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 46, the combination of Zwakhals, Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. Zwakhals further teaches:
wherein the at least one sensor is one of a temperature sensor, a humidity sensor, a shock sensor, a light sensor, a proximity cargo sensor, or a door position sensor (see [00047] “delivery vehicles include on-board devices such as sensors or meters for monitoring a product stored in the vehicle, e.g.…product temperature”)
Regarding claim 48, the combination of Zwakhals, Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. Zwakhals further teaches:
further comprising software executing on the server generating an alert when a value in the sensor data is outside of a predetermined value range (see [0092] " The software may convert one or both of the sensor readings into values that can be directly compared. For example, the software may convert the storage container's sensor reading into an equivalent amount in gallons. If the difference is within a tolerance range (e.g., a fixed percentage of the amount delivered according to the vehicle's sensor), the error may be considered soft, and the software allows the agent to override the error. If the difference exceeds the tolerance range, the error may be considered hard, and the software may require the agent to correct the error (e.g., by indicating which of the sensor readings is correct or by inputting a correct delivery amount) before allowing the agent to proceed” error message given when sensor reading for delivered amount exceeds a threshold range)
Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, Agapitov, Wolfe and Irwin.
Regarding claim 47, the combination of Zwakhals, Papa, Agapitov and Wolfe teaches all of the limitations of claim 45 above. However, the combination of Zwakhals, Papa, Agapitov and Wolfe does not explicitly teach processing the sensor data and generating interactive displays displaying the sensor data over the Internet. Irwin teaches:
further comprising software executing on the server processing the sensor data and generating one or more interactive displays of the processed sensor data wherein the interactive displays are accessible via the Internet (see [0028] "(i) location and status data for each discrete event is systematically analyzed, (ii) the analyzed data and information is recorded in a system database, (iii) each of the parties may contemporaneously search-out, look-up, or otherwise access and view, at their discretion, the tracking data and information for specific discrete events, be they in progress or complete, associated with said party, and (iv) each of the more than one parties may contemporaneously generate exception reports" and [0041] "The business method process comprising the present invention can be incorporated in an internet web-site application which will enable business Partners in the truckload transportation marketplace (shippers, consignees and carriers) collaboratively to: (a) make and confirm pick-up and delivery appointments for truckload shipments, (b) track shipments" as well as [0050] and [0051] for the tracking data website module)
One of ordinary skill in the art would have recognized that applying the known technique of Irwin to the combination of Zwakhals, Papa, Agapitov and Wolfe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Irwin to the teaching of the combination of Zwakhals, Papa, Agapitov and Wolfe would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such an interactive display accessible via the Internet. Further, applying an interactive display accessible via the Internet to the combination of Zwakhals, Papa, Agapitov and Wolfe would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow all parties interested in the shipment to review data instead of the carrier having to funnel data to the different parties (see Irwin [0010]).
Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Alessio et al. (U.S. Pre-Grant Publication No. 2009/0170482, hereafter known as Alessio).
Regarding claim 49, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Zwakhals teaches the initial interaction being the selection of the “Begin” indicator indicating the user is ready to begin the picking of the order. However, the combination of Zwakhals and Papa does not explicitly teach the initial interaction being one of a phone call or a text message to a number unique to the location. Alessio teaches:
wherein the initial interaction is one of a phone call or a text message to a number unique to the location (see [0045] “during the delivery process, user 110 (the driver or delivery person), using his/her cell phone or a regular land line telephone, may call…a dedicated and remotely hosted phone number… The driver then selects from a telephone voice menu the type of event the driver is reporting” for a phone call)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Alessio with the combination of Zwakhals and Papa. As Alessio states in [0045] “the driver types into the phone the numeric digits that identify the freight or load being delivered if not know already by the application”. By using an initial interaction of a phone call in Alessio, the driver can initiate a shipment even if the shipment number is not already known.
Further, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a phone call indicating a pickup event of Alessio for the selection of “Begin” of the combination of Zwakhals and Papa. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claims 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa and Corner et al. (U.S. Pre-Grant Publication No. 2015/0073881, hereafter known as Corner).
Regarding claim 50, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Zwakhals teaches the initial interaction being the selection of the “Begin” indicator indicating the user is ready to begin the picking of the order. As discussed above, Papa teaches the sending and receiving of text messages by the driver’s smartphone. However, the combination of Zwakhals and Papa does not explicitly teach the initial interaction being a text message including a location identifier associated with the location. Corner teaches:
wherein the initial interaction is a text message including a location identifier associated with the location (see [0027] “At 58, a user of the user mobile phone 12 is typically located at the parking location 22 in FIG. 1 and sends a parking request text message to the parking server 14. In the present example the user texts "17*SPACE" to the long code on the sign 20 in FIG. 2. The parking request text message is sent with the SMS application 32 of the user mobile phone 12” and [0026] “The sign 20 includes a parking identification in the form of "17*SPACE" that represents a particular parking space that a user of the user mobile phone 12 wishes to occupy…In another example, the parking identification may be a zone number, a space number” in combination with Zwakhals and Papa, the driver would text that they are at the loading location and want to a place to park so they can begin the pre-trip process)
It would have been obvious to one of ordinary skill in the art to combine the teachings of Corner with the combination of Zwakhals and Papa. As Corner states “The long code in the parking request text message 58 is used by the parking server 14 to identify the particular parking location 22 in FIG. 1 when a number of parking locations are under the management of the parking server 14”. Zwakhals teaches multiple possible plants can be starting locations in [0058] and [0068], so by using the location identifier of Corner the combined system could verify which plant the driver is arriving at to begin their pre-trip phase. 
Claims 51 is rejected under 35 U.S.C. 103 as being unpatentable over Zwakhals in view of Papa, Mangan et al. (U.S. Pre-Grant Publication No. 2006/0238334, hereafter known as Mangan) and Anagnostou et al. (U.S. Pre-Grant Publication No. 2014/0263662, hereafter known as Anagnostou).
Regarding claim 51, the combination of Zwakhals and Papa teaches all of the limitations of claim 1 above. As discussed above regarding claim 1, Zwakhals teaches the initial interaction being the selection of the “Begin” indicator indicating the user is ready to begin the picking of the order. However, the combination of Zwakhals and Papa does not explicitly teach the initial interaction being a submission of a web-based form launched in response to a scanning of a QR code at the location. Mangan teaches:
wherein the initial interaction is a submission of a web-based form launched in response to a scanning of a barcode at the location (see [0035] “Upon arrival at the first location, the driver scans the location barcode placed at a designated space that is usually hidden from public sight, for example, on the doorjamb… The mobile unit makes a sound to indicate that the location barcode has been obtained. The driver then selects "Done"… FIG. 8F shows that the first scheduled service at that location is a pickup service. The driver selects "ScPkg" and presses the PTT button to scan a package ID code or barcode label placed on the package…Again, the mobile unit makes a sound when the scan is completed” for package scanning form in response to scanning of a barcode and [0030] “the mobile unit 710 is programmed with IndeliTrak object-oriented based software, which conforms to the established Internet Protocol (IP) and can connect to the World Wide Web (the Web) wirelessly” for the form being web-based)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mangan with the combination of Zwakhals and Papa. As Mangan states in [0024] “Upon arrival, the driver verifies whether he has arrived at the correct location by scanning a location code. The location code is previously provided to the customer, in the 
The combination of Zwakhals, Papa and Mangan still does not explicitly teach scanning a QR code. However, Anagnostou teaches:
a web-based form launched in response to a scanning of a QR code (see [0039] “a smartphone scanning a QR code may be directed to a website”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a QR code of Anagnostou for the bar code of the combination of Zwakhals, Papa and Mangan. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuersten et al. (U.S. Pe-Grant Publication No. 2017/0039666) teaches drivers confirming events during the shipping process
Kandregula et al. (U.S. Patent No. 10,332,058) teaches a driver scanning a barcode at a dock door to signal their arrival
Hunt (U.S. Pe-Grant Publication No. 2018/0374040) teaches communication methods between a trucker and a dispatcher
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
               
/ALLISON G WOOD/Primary Examiner, Art Unit 3625